Citation Nr: 0703772	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability, to include visual impairment.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable disability rating for 
bilateral pes planus.

5.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

6.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a Board hearing at the RO 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the RO developed and adjudicated the 
issue of entitlement to service connection for loss of visual 
acuity as a separate issue from entitlement to service 
connection for a left eye injury.  At the October 2006 
hearing, the veteran agreed that he was seeking service 
connection for loss of visual acuity in the left eye as a 
result of the claimed injury to the left eye.  The Board has 
accordingly considered this as a single issue, as set out 
above.  

The issues of entitlement to compensable disability ratings 
for bilateral hearing loss, pes planus, and hemorrhoids are 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Other than refractive error, no chronic disorder of the 
veteran's left eye was present in service and no current 
disorder of the veteran's left eye is etiologically related 
to service. 

2.  A chronic left leg disorder was not present in service 
and no current left leg disorder is etiologically related to 
service. 

3.  Hypertension originated during service. 


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A left leg disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Hypertension was incurred in active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left eye 
disorder, to include decreased visual acuity, a leg disorder, 
and hypertension.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in September 2003, prior to its initial adjudication 
of the claim.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for a left eye 
disorder, to include decreased visual acuity, or a left leg 
disorder.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements was no more than harmless error.

Although the claim of entitlement to service connection for 
hypertension is being granted, the Board simply notes that 
the assignment of an effective date and a disability rating 
are not matters currently before the Board and the RO will 
have the opportunity to provide the required notice before 
adjudicating those matters. 

The Board also notes that service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims denied herein.  The Board is also 
unaware of any such outstanding evidence.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination to determine the etiology of his claimed 
disabilities of the left eye and left leg, but has determined 
that no such examination is required in this case because 
there is no reasonable possibility that such an examination 
would result in evidence to substantiate either claim.  In 
this regard, the Board notes that the record contains no 
medical evidence of a left leg disorder until more than 30 
years after the veteran's discharge from service, no medical 
evidence linking a current left leg disorder to service, and 
no medical evidence of a disease or injury of the left eye in 
service or thereafter.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Refractive error is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Left Eye Disability

In a statement received in June 2004, the veteran stated that 
he struck his left eye on a lighted magnifying glass while in 
service, and that there were witnesses to the event.  He did 
not specify who the witnesses were.  The veteran was afforded 
an additional 90 days after his October 2006 hearing to 
submit statements from those present at the time of the 
injury; however, no such evidence was received.  A VA Form 
21-4138 was submitted in September 2003, which was signed by 
the veteran, but which was apparently written by someone with 
the same last name as the veteran (relationship not stated).  
That person attests to having been present in the same unit 
as the veteran and to having witnessed unspecified injuries.  
However, an eye injury was not mentioned.

The veteran is competent to describe the event of having 
struck his eye on a magnifying glass.  However, he is not 
competent to state that a chronic eye disorder resulted from 
such injury.  Service medical records show that the veteran 
had visual acuity of 20/20 in both eyes at entry into 
service.  Service treatment records are negative for evidence 
of any left eye disorder.  On the examination for separation, 
the veteran was found to have visual acuity of 20/70 in the 
right eye and 20/30 in the left eye, but his left eye was 
otherwise found to be normal on clinical and ophthalmoscopic 
examination.  No history of left eye trauma was noted at that 
time, nor was he found to have any disease or injury of his 
left eye.  In essence, service medical records only show the 
presence of refractive error, which is not a disability for 
VA compensation purposes.  

The veteran maintains that he had an artificial lens 
implanted in his left eye after service; however, there is no 
medical record of this.  The veteran's wife submitted a 
letter in October 2006 stating that an unidentified eye 
doctor told the veteran shortly after service that he had 
incurred a serious trauma to his left eye.  However, her 
account of what a physician purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

There is in fact no post-service medical evidence showing 
that the veteran has been found to have a left eye 
disability.  It is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In essence, the evidence linking a 
current disability of the left eye to the veteran's military 
service is limited to the veteran's own statements.  As a lay 
person, he is not competent to diagnose a current disability 
or to provide an opinion concerning medical nexus.  
Accordingly, service connection is not warranted for this 
claimed disability.

Left Leg Disorder

In a VA Form 21-4138 received in August 2003, the veteran 
stated that he hit his kneecap into a drawer and it became 
infected.  Service medical records do not show that the 
veteran was ever treated for leg or knee complaints or that 
he was found to have a chronic leg or knee disorder.  The 
report of examination for discharge in March 1971 shows that 
the veteran's lower extremities were found to be normal on 
clinical evaluation.  

A VA Form 21-4138 was submitted in September 2003, which was 
signed by the veteran, but which was apparently written by 
someone with the same last name as the veteran (relationship 
not stated).  That person attests to having been present in 
the same unit as the veteran and to having witnessed 
unspecified injuries.  However, a leg or knee injury was not 
mentioned.  

Post-service medical evidence of record initially shows a 
diagnosis of a disability with respect to the left leg or 
knee in December 2004, more than 30 years after the veteran's 
discharge from service.  At that time his private physician 
diagnosed pes bursitis of the left knee and patellar 
tendonitis.  Although the December 2004 report reflects that 
the veteran gave a history of injuring his left knee in 
service and of having ongoing problems with his knee since 
then, this history was provided after the veteran had filed 
his claim for service connection and is clearly self serving.  
In any event, the veteran's physician did not provide an 
opinion concerning the etiology of the veteran's left knee 
disorders.  

In essence, the evidence of a nexus between the current left 
knee disability and the veteran's military service is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
diagnosis or medical causation.  See Espiritu, 2 Vet. App. at 
494.  Accordingly, this claim must also be denied.  

Hypertension

On examination at entry into service in September 1966, the 
veteran's blood pressure was 138/78.  The veteran reported no 
history of high blood pressure.  At separation from service 
in March 1971, the blood pressure reading was 140/90.  Also 
recorded in the service medical records are readings of 
150/116 and 140/105 on November 3, 1970.  The veteran was 
instructed to return the next morning to recheck his blood 
pressure.  On November 4, 1970, his blood pressure was 
measured at 140/90.  

Hypertension is defined for VA rating purposes as diastolic 
blood pressure that is predominantly 90mm or greater.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2006).  Thus, although the 
term "hypertension" was not noted in the service medical 
records, the criteria for establishing a diagnosis of 
hypertension are clearly met during service.  Moreover, the 
veteran's private physician James R. Cocco, MD, submitted a 
letter in June 2006 stating that the blood pressure reading 
of 140/90 noted on the separation examination "would surely 
qualify him as 'hypertensive.'"  

Accordingly, service connection for hypertension is in order.


ORDER

Entitlement to service connection for a left eye disability, 
to include visual impairment, is denied.

Entitlement to service connection for a left leg disorder is 
denied.

Entitlement to service connection for hypertension is 
granted.


REMAND

At the October 2006 hearing, the veteran stated that an 
audiometric evaluation had been conducted at the VA Medical 
Center in Sarasota, Florida, during the summer of 2006.  No 
record of this evaluation has been obtained.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Also at the October 2006 hearing, the veteran indicated that 
his service-connected hemorrhoids have worsened since the 
November 2003 VA examination.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

In the September 2004 VA Form 9, the veteran stated that he 
had been examined in June 2004 for his pes planus by "Dr. 
Robert Katz."  There is no report of such an examination 
contained in the claims file.  The Board finds that an effort 
must be made to obtain this report prior to reaching a 
decision in the veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his hearing loss, pes planus or 
hemorrhoids during the period of these 
claims or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.  A 
release should be solicited to obtain 
records from Dr. Robert Katz.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should undertake all necessary 
development to obtain recent audiometric 
evaluation records from the VA Medical 
Center in Sarasota, Florida, and a June 
2004 examination report from Dr. Robert 
Katz.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected hemorrhoids.  The claims folder 
must be made available to and reviewed by 
the examiner.

The examination should include specific 
findings with respect to the frequency of 
recurrence, whether the veteran's 
hemorrhoids are considered large or 
thrombotic, whether they are irreducible, 
whether there is excessive redundant 
tissue, persistent bleeding, anal 
fissures, or secondary anemia. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


